Citation Nr: 1524622	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the "staged" (20 percent prior to April 23, 2012, and
60 percent from that date) ratings assigned for status post lumbar fusion with degenerative changes (a back disability).

3.  Entitlement to a rating in excess of 20 percent for right shoulder partial rotator cuff repair with tenosynovitis (a right shoulder disability).

4.  Entitlement to a rating in excess of 10 percent for right lower extremity lumbar radiculopathy (a right leg disability).

5.  Entitlement to a rating in excess of 10 percent for left lower extremity lumbar radiculopathy (a left leg disability).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to November 26, 2013.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to May
1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Los Angeles, California, Department of  Veterans Affairs (VA) Regional Office (RO) (which, inter alia, granted service connection for a back disability rated 20 percent and a right shoulder disability, both effective May 12, 2009 (the date of claim); granted service connection for right and left leg disabilities, rated 10 percent each, and effective June 4, 2010 (the date entitlement arose); and denied a request to reopen a claim of service connection for PTSD) and an April 2013 rating decision of the San Diego, California, RO (which increased the rating for right shoulder disability to 20 percent and denied entitlement to a TDIU rating).  A July 2013 rating decision of the San Diego RO increased the rating for back disability to 60 percent, effective April 23, 2012.  In July 2014 the Board remanded these issues for a videoconference hearing before the Board (at the Veteran's request); in a statement received in August 2014, he withdrew the hearing request.  The record is now in the jurisdiction of the Oakland, California, RO.

[Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for PTSD by addressing it de novo (including in a November 2013 supplemental statement of the case (SSOC), the Board must address the question of whether new and material evidence to reopen the claim has been received to establish its jurisdiction to address the claim de novo. The issue is characterized accordingly.]

[The Veteran had also initiated appeals of denials of service connection for hypertension and regarding the ratings assigned for tension headaches, bilateral high frequency hearing, loss, and ureteral stone.  However, in a June 2013 statement (accepted as a substantive appeal), he specifically limited his appeal to the issues listed above.  Hence, the other matters addressed in the August 2010 rating decision are not before the Board.]

Regarding the claim for a TDIU rating, from November 26, 2013 the Veteran's service connected disabilities have been assigned a 100 percent combined schedular rating, rendering moot entitlement to a TDIU rating from that date.  The claim is characterized to reflect that it is the time period prior to November 26, 2013 that is at issue.   

The issue of service connection for right upper extremity radiculopathy has been raised by the Veteran (in a June 2013 substantive appeal), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues seeking increased ratings for a back disability, a right shoulder disability, and right and left leg disabilities; a TDIU rating; and service connection for a psychiatric disability, to include PTSD on de novo review are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  A November 2004 rating decision denied the Veteran service connection for PTSD based essentially based on findings that he did not have a confirmed diagnosis of PTSD, had not served in combat, and was not shown to have experienced a stressor event in service; he did not perfect an appeal of that decision, and it became final.  
 
2.  Evidence received since the November 2004 rating decision shows that the Veteran's service may have included combat or been in circumstances consistent with a fear of hostile military/terrorist activity; relates to unestablished facts necessary to substantiate a claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.




Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A November 2004 rating decision denied the Veteran service connection for PTSD, finding that he was not shown to have a diagnosis of PTSD, did not serve in combat, and was not shown to have experienced a stressor event in service.  He filed a Notice of Disagreement, and submitted new evidence (a lay statement from his wife), and the matter was readjudicated in a July 2006 SOC.  He did not thereafter perfect the appeal in the matter by filing a substantive appeal, or submit additional new evidence in the allotted timeframe, and his appeal lapsed, with the November 2004 decision becoming final.

The evidence of record at the time of the November 2004 rating decision included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of a chronic psychiatric disability), available postservice treatment records (which showed a tentative diagnosis of PTSD, but not that it was related to a combat or a corroborated stressor in service), military personnel records (discussed below), and lay statements from the Veteran and his wife describing his alleged stressor events and his current psychiatric symptoms.  

At the time of the last prior final denial, the Veteran had alleged that he experienced shelling in (approximately) June/July 1967, while stationed with the 1041st Security Strike Force at Phu Cat Air Base.  (See May 2004 statement).  His service personnel records confirmed that he was assigned as the Non-Commissioned Officer in Charge of the Supply Section, 1041st USAF Security Police Squadron (Test) (Operation SAFE SIDE), Phu Cat Air Base, Republic of Vietnam, December 17, 1966 to May 25, 1967.  The RO noted that his DD-214 does not list any combat-related medals or ribbons, and that his military occupational specialty (MOS) was not a combat position, and determined that that the record did not show a stressor upon which a diagnosis of PTSD could be premised.

While the Veteran has alleged a number of stressors in service, credible evidence of one is sufficient establish that new and material evidence has been submitted to warrant the reopening of his claim of service connection for PTSD.  (Development required regarding the further alleged stressors is addressed in the remand below.)  

Evidence received since the November 2004 rating decision includes treatise evidence, submitted in October 2010, consisting of a history of Operation SAFE SIDE written by the historian of the Air Force Security Police Association.  Essentially, this evidence informs that the 1041st was a special, test squadron in which all airman assigned, including those assigned to support specialties (such as supply), received special combat training and were "first a shooter and then specialist."  Further, according to the historian, the 1041st had 43 contacts with the enemy between January 25, 1967 and May 22, 1967.  This evidence, the credibility of which is presumed for the purpose of reopening, is new, in that it was not part of the record at the time of the prior final denial, and material, in that it supports the Veteran's contention that while stationed at Phu Cat he served in combat (or, at least, in circumstances consistent with a fear of hostile military activity).  As the Veteran's postservice medical treatment records include a diagnosis of PTSD, the treatise evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for PTSD may be reopened. 


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

PTSD/Psychiatric Disability

At the outset, the Board notes that the instant claim was initially developed and adjudicated strictly as pertaining to the sole psychiatric diagnosis of PTSD (properly so, as the prior final rating decision was limited to such diagnosis).  Because the claim has been reopened (and there is no legal, finality related, bar to de novo consideration of service connection for any psychiatric disability), because the record suggests the Veteran may have additional psychiatric diagnoses (e.g., depression secondary to service-connected physical disabilities), and in light of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is expanded and characterized to encompass any psychiatric disability diagnosed.

As noted above, the Veteran has asserted that while he was stationed at Phu Cat Air Base, he engaged in perimeter patrols and the base was shelled.  The Board notes that the RO addressed these contentions in a January 2010 Formal Finding.  However, that Finding listed the Veteran's dates of assignment with the 1041st as April 17, 1967, through October 16, 1967, and cited duties described as listed in a performance review from that time period as evidence that the Veteran was not engaged in perimeter security activities.  A review of the Veteran's service personnel file found that he was stationed with the 1041st in Vietnam from December 17, 1966, to May 25, 1967, (he reenlisted on April 17, 1967, while stationed at Phu Cat), and that the performance review language quoted by the RO dates from after that time period, when he had transferred to Travis Air Force Base in California; the record does not appear to contain any performance reviews from the Veteran's assignment to the 1041st or his time at Phu Cat Air Base.  Furthermore, the treatise evidence submitted in October 2010 suggests that the Veteran's activities with the 1041st may have involved combat as he has alleged, despite the non-combat MOS (see August 2011 statement).  Additionally the regulation governing PTSD stressor confirmation has been liberalized, such that the Veteran's lay testimony regarding a fear of hostile military or terrorist activity, if consistent with the places, types, and circumstances of his service, may be sufficient to corroborate the alleged stressor.  Consequently, the Board finds that the January 2010 Formal Finding is inaccurate, and cannot be sound dispositive regarding the occurrence of a stressor event in service.

The Veteran has articulated a number of additional stressors associated with his active service:  two of his sons died while he was stationed overseas; while stationed with the 1964th  Communication Group, he assisted with loading human remains onto aircraft; in mid-1964, while transporting communication equipment from Tan Son Nhut, Saigon, to Da Nang Air Base, his plane flew over hostile territory and came under fire; and in late 1964 he was TDY to Saigon when a floating restaurant and the Continental Hotel were bombed.  In the event that his participation in combat is not ultimately conceded, some of the alleged stressor events are clearly of a verifiable nature.

Finally, reopening the claim triggers VA's duty to assist by securing a medical opinion, if necessary.  Given the diagnoses noted in the record (to include the suggestion that he may have psychiatric disability secondary to his service-connected physical disabilities, see April 2011 Vet Center treatment record) and that the diagnosis of a psychiatric disability, and its etiology (to include questions of sufficiency of stressor to support a PTSD diagnosis) are medical questions, the Board finds that an examination to secure a VA medical advisory opinion is necessary.   

Back Disability

Upon review of the record, the Board notes that the record contains wildly disparate findings as to the severity of any back symptomatology that must be reconciled.  (See, e.g., April 2012 VA examination (noting intervertebral disc syndrome (IVDS) with at least 6 weeks of incapacitating episodes in the last 12 months and July 2010/January 2014 VA examinations, noting IVDS with no incapacitating episodes in the last 12 months.)  Documentation of the frequency and duration of incapacitating episodes (as defined by regulation) is needed to resolve the conflict (to enable proper adjudication of the matter of the rating for the Veteran's back disability, particularly with respect to an extra-schedular rating.  See June 2013 Substantive Appeal, asserting daily incapacitating episodes).  

Also, for the time period from April 23, 2012, a schedular rating in excess of that currently assigned (60 percent) would require unfavorable ankylosis of the entire spine.  The Veteran asserts, in a September 2010 statement, that he has severe ankylosis of the entire spine.  The medical evidence currently of record does not support this assertion.  On remand, the Veteran should be afforded opportunity to supplement the record in support if his allegation.

Bilateral Leg Disabilities

The Veteran has been granted service connection for bilateral lower extremity radiculopathy of the femoral nerve (Code 8626).  However, the medical evidence of record is unclear as to whether it is the femoral or sciatic nerve that is involved (or both).  (See, e.g., August 2014 VA spine examination, noting mild involvement of the sciatic nerve; January 2014 VA spine examination, noting moderate involvement of femoral and sciatic nerves; and April 2012 VA spine examination, noting mild involvement of the femoral nerve).  Furthermore, the Veteran has complained of symptoms involving his entire legs, into his feet.  (See, e.g., August 2010 VA treatment record (noting right leg pain extending down into the ankle) and September 2011 private treatment record (noting persistent pain from buttock to ankle)).  As the femoral and sciatic nerves affect different portions of the lower extremities and impact on different functions, separate ratings under Codes 8626 and 8620 may be warranted.  The Board finds that remand for a VA examination to evaluate the Veteran's bilateral lower extremity radiculopathy and to reconcile the conflicting medical evidence of record is necessary. 

Right Shoulder Disability

Regarding the rating for a right shoulder disability, the Veteran has asserted a number of symptoms involving his entire right arm.  (See, e.g., October 2013 statement (can't lift more than 5 pounds and drops items/poor grip due to shoulder pain) and June 2013 statement (trouble writing, pain and numbness radiating from shoulder into wrist/fingers).  However, the Board notes that, while the right shoulder disability has been on appeal, the Veteran has been granted service connection under three separate ratings for disabilities related to his right elbow/forearm.  Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  Consequently, a remand for a medical opinion that differentiates between symptoms attributable to the right shoulder disability and those related to his (separately rated) right elbow/forearm disabilities is warranted.

TDIU

As the TDIU claim is inextricably intertwined with the pending service connection and increased rating claims, consideration of that claim must be deferred.

Regarding all increased rating claims addressed in this remand, the record indicates that the Veteran receives on-going treatment for his disabilities, including treatment at VA facilities.  Records of treatment for the disabilities at issue are clearly pertinent (and may be critical) evidence in a claim for increase, and must be secured.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for psychiatric, back, leg, and right shoulder disabilities, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should review their findings regarding whether the Veteran served in combat/circumstances consistent with a fear of hostile action/terrorist activity or otherwise to a stressor even in service in light of the Board's observations above.  If combat service or a stressor event in service is not conceded, the AOJ should arrange for exhaustive development to verify the Veteran's accounts of the alleged stressor events during service, to include: conducting perimeter patrols and receiving incoming fire/shelling while stationed with the 1041st USAF Security Police Squadron (Test) (Operation SAFE SIDE), Phu Cat Air Base, Republic of Vietnam, December 17, 1966 to May 25, 1967; the death of two sons while he was stationed overseas; assisting with loading human remains onto aircraft while stationed with the 1964th  Communication Group; flying over hostile territory and receiving enemy fire in mid-1964, while transporting communication equipment from Tan Son Nhut, Saigon, to Da Nang Air Base; and in late 1964 the bombings of a floating restaurant and the Continental Hotel while he was on TDY in Saigon. 

If the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate an alleged stressor, the Veteran should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  Any response indicating that verification was not possible (records could not be located) should specify what exactly cannot be located or verified, e.g., that the claimed unit existed, that the claimed unit participated in the claimed activities/received enemy fire, or that the Veteran was assigned to the claimed unit at the time.  

The AOJ should thereafter make formal findings for the record regarding each of the Veteran's stressor events (noted above), indicating whether or not it is indeed corroborated by credible supporting evidence.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand and the AOJ's formal findings of what (if any) stressor event(s) is/are corroborated) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ)?  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b) Please identify the likely etiology for each acquired psychiatric disability other than PTSD diagnosed, specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events therein, or caused/was caused or aggravated by a service-connected disability?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an orthopedic spine to determine the current severity of his service-connected low back, leg, and right shoulder disabilities.  (If, in the opinion of the examiner, a neurological consultation is deemed necessary, such consultation should be arranged.)  The examiner must review the record in conjunction with the examination.  Any indicated tests or studies should be completed.  The studies conducted must include ranges of motion with notation of all further limitations due to pain, use, flare-ups, or other such factors.  The examiner should respond to the following:

(a) Describe all symptoms, and associated functional impairment, of the Veteran's service-connected back disability found?  Is the Veteran's spine ankylosed (if so, identify the position of fixation)?  What is the frequency and duration of any incapacitating episodes of the Veteran's diagnosed IVDS?  (Note this for each year beginning from May 2009 to the present.)

(b)  Describe in detail all symptoms (to include noting the nature, severity and frequency) and associated limitations of the Veteran's service-connected bilateral lower extremity disability found?  Identify the nerves (femoral/sciatic) responsible for the Veteran's lower extremity symptoms?  Please differentiate (to the extent possible) between functional limitations related to the Veteran's service-connected bilateral lower extremity disabilities and any orthopedic symptoms related to his back disability or any co-existing (and non-service-connected) disabilities of the lower extremities.  

(c)  Describe in detail the symptoms (and related functional limitations) of the Veteran's service-connected right shoulder disability found?  To the extent possible, distinguish between symptoms and impairment due to the right shoulder disability from those related to his service-connected elbow/forearm disabilities or any co-existing (and non-service-connected) disabilities of the right upper extremity.

The examiner should have available for review the rating schedule criteria for the disabilities in question, and opine whether the Veteran has any symptoms related to his service-connected back, lower extremity, and right shoulder disabilities not encompassed by the schedular criteria.  The examiner should also discuss the expected impact of these service-connected disabilities on the veteran's employability. 

The examiner must explain the rationale for all opinions.

5.  The AOJ should then review the record and readjudicate the claims, including consideration of all psychiatric diagnoses shown (in accordance with Clemons) and entitlement to TDIU prior to November 26, 2013.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


